Sallie Atkins, plaintiff in error, prosecutes this appeal to reverse an order of the district court overruling exceptions to a supersedeas bond given by Charles Page et al., superseding the judgment rendered in favor of Sallie Atkins in an action in the district court of Creek county wherein Sallie Atkins was plaintiff and Charles Page et al. were defendants.
This court has, this day, in an opinion filed in cause No. 12769, reversed the judgment of the district court and directed that judgment be entered in favor of the defendants in the cause. In this situation, the questions involved in this appeal have become moot and the appeal will be dismissed. It is so ordered.
HARRISON, C. J., PITCHFORD, V. C. J., and JOHNSON, MILLER, and NICHOLSON, JJ., concur.
 *Page 1